Citation Nr: 1045012	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for asbestosis.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The Veteran had active military service from November 1959 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Boston, 
Massachusetts.                 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2010.  A copy of the 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In November 2005, the Veteran filed a claim of entitlement to 
service connection for asbestosis.          

In September 2006, the Veteran underwent a VA examination which 
was conducted by QTC Services.  Specifically, J.K., M.D., 
conducted the Veteran's examination.  

By a December 2006 rating decision, the RO granted service 
connection for asbestosis.  At that time, the RO assigned a 
noncompensable evaluation under Diagnostic Code 6833 for the 
Veteran's service-connected asbestosis.  

In April 2007, the Veteran filed a notice of disagreement (NOD) 
in which he disagreed with the noncompensable evaluation that was 
assigned to his service-connected asbestosis.  The Veteran 
reported that he was dissatisfied with Dr. K.'s VA (QTC) 
examination.  He noted that he was positioned before the machine 
for forced breathing approximately one-half hour, until he blew 
the necessary forced vital capacity (FVC).  According to the 
Veteran, he was on the verge of passing out and needed to be 
helped by nurse assistants.  The Veteran requested that he be 
scheduled for a new VA examination and that it be conducted by a 
VA physician.  

In a VA Form 21-4138, Statement in Support of Claim, dated in 
June 2010, the Veteran's representative stated that the Veteran's 
health had worsened since his last VA (QTC) examination in 
September 2006.  

In September 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that time, 
he stated that due to his asbestosis, he was exhausted and moved 
at a slower pace.  The Veteran indicated that he could not walk 
as much as he used to and that he was limited in doing his 
household chores.      

In light of the above and the Veteran's statements regarding the 
worsening of his symptoms, and given that the Veteran's last VA 
examination to evaluate the severity of his asbestosis was 
performed in September 2006, the RO must afford the Veteran a new 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(fulfillment of the statutory duty to assist includes the conduct 
of a thorough and contemporaneous medical examination, one which 
takes into account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a VA 
examination by a specialist in respiratory 
diseases to determine the severity of the 
service-connected asbestosis.  The 
examination must be conducted by a physician 
other than Dr. J.K., the physician who 
conducted the Veteran's VA (QTC) examination 
in September 2006.  The claims file and a 
copy of this remand should be made available 
to and reviewed by the examiner.


All necessary tests must be conducted, to 
specifically include a pulmonary function 
test, with findings as to FVC and diffusion 
capacity of the lung for carbon monoxide by 
the single breath method (DLCO (SB)) results 
needed.  The examiner should also comment on 
maximum exercise capacity (in ml/kg/min of 
oxygen consumption) and the presence and 
extent of any cor pulmonale, pulmonary 
hypertension, or required outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2010).  The medical basis for all 
opinions expressed should also be given. 

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  If such action does not grant the 
benefit claimed, the RO should provide the 
Veteran and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


